Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on January 30, 2020.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –




Claims 1, 3-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano (U.S. Pub. No. 2007/0294274). 

With respect to claims 1, 10 and 19, Kano teaches
receiving file information and script information, over a network, via directories, at a source host operating in a native database recovery environment, the file information and the script information being received from a backup host, the backup host utilizing foreign snapshot files and foreign incremental files for storing the file information ([0023] FIG. 8 illustrates an exemplary procedure for processing a SCSI write command addressed to the target LDEV in the system shown in FIG. 7.), the file information including native snapshot files and native incremental files, the script information including scripts that execute, at the source host, to further perform operations comprising: mounting the directories ([0060] recover both the file system and the database to a consistent state corresponding to the same version 4 of the file); 
opening an auxiliary database; restoring a tablespace in the auxiliary database based on the native snapshot files and a tablespace identifier identifying the tablespace ([0012] there provided a computerized storage system.  The inventive storage system includes a storage subsystem and a host.  The storage subsystem includes a journal manager; a filesystem volume; a database volume storing a database tablespace; a base volume storing a point in time copy of the filesystem volume and a journal.  The host includes a filesystem storing a file in the filesystem volume; a database storing 
recovering the tablespace in the auxiliary database based on the native incremental files, the recovery including application of the incremental changes to the auxiliary database to recover the tablespace in the auxiliary database to a point- in-time that was selected at the backup host ([0164] After the step 157 has successfully completed, the administrator may mount file system to the recovery volumes after the execution of the filesystem recovery command such as fsck, mount a database (which may involve database recovery), and then start the application); 
exporting the tablespace metadata information from the auxiliary database ([0085] The point in time copy of the data in the base volume is characterized by a sequence number, which is incremented after each journal operation and frozen after the creation of the point-in-time copy); recovering the tablespace in the database based on the tablespace metadata information ([0204] After the step 224 has successfully completed, the administrator may mount file system to the recovery volumes after the execution of the filesystem recovery command such as fsck, mount a database (which may involve database recovery), and then start the application); and 
unmounting the directories ([0261] After the step 419 has successfully completed, the administrator may mount file system to the recovery volumes after the execution of the filesystem recovery operation, such as fsck, mount a database (which may involve database recovery and then start the application).
 
 


With respect to claims 4 and 13, Kano teaches native snapshot files include snapshots of an image of the database and the native incremental files include incremental changes to the image of the database and wherein the incremental changes include transactions ([0085] The point in time copy of the data in the base volume is characterized by a sequence number, which is incremented after each journal operation and frozen after the creation of the point-in-time copy).

With respect to claims 5 and 14, Kano teaches receiving the file information and the script information, via the directories, at the source host includes utilizing a network file system protocol to receive the file information and script information, via the directories, at the source host ([0085] The point in time copy of the data in the base volume is characterized by a sequence number).


With respect to claims 6 and 15, Kano teaches restoring the tablespace in the auxiliary database includes restoring the auxiliary database based on a native control 

With respect to claims 7 and 16, Kano teaches database is a standalone database and the source host includes a first node including a source node ([0261] administrator may mount file system to the recovery volumes after the execution of the filesystem recovery operation, such as fsck, mount a database).

With respect to claims 8 and 17, Kano teaches source host comprises a plurality of nodes that store a cluster database ([0261] mount file system to the recovery volumes after the execution of the filesystem recovery operation).

With respect to claims 9 and 18, Kano teaches   receiving a backup agent at the source host; and automatically discovering the database on the source host ( [0261] mount file system to the recovery volumes after the execution of the filesystem recovery operation, such as fsck, mount a database).

 Allowable Subject Matter

Claims 2, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163